i          i        i                                                                i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00817-CV

                              Jesus CASTILLO and All Other Occupants,
                                           Appellants

                                                   v.

                                            Juan CANTU,
                                               Appellee

                        From the County Court at Law No. 1, Webb County, Texas
                                 Trial Court No. 2008-CVD-000010-L 1
                                Honorable Ben Morales, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 21, 2009

DISMISSED

           On November 3, 2008, appellant filed a document entitled “Defendant’s Motion to Withdraw

Notice of Appeal and Affidavit in Lieu of Supersedas [sic] Bond.” The motion states, “This court

has been dismissed defendant for lack of jurisdiction.” On November 17, 2008, this court issued an

order stating that it had made no determination with regard to our jurisdiction to consider this appeal

and ordered appellants to provide written clarification as to whether appellants were requesting a

voluntary dismissal of the appeal. See TEX . R. APP . P. 42.1(a)(1). We subsequently ordered that we
                                                                                  04-08-00817-CV

would construe appellants’ motion as a request for a voluntary dismissal if appellants failed to

provide written clarification by December 22, 2008. No response was filed. Accordingly, we grant

appellants’ motion to withdraw their notice of appeal and dismiss the appeal. Costs of the appeal

are taxed against appellants.

                                                     PER CURIAM




                                               -2-